911 F.2d 731
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William Henry DEASE, Plaintiff-Appellant,v.Dennis DYKE, H. Gary Wells, Terry Bradford, David Gundy,William Weiderman, E. Odmark, M. Guizar, ThomasPhillips, Wayne Jackson, Defendants-Appellees.
No. 89-2227.
United States Court of Appeals, Sixth Circuit.
Aug. 13, 1990.

1
Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and TODD, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
William Henry Dease, a Michigan inmate, filed a civil rights action under 42 U.S.C. Sec. 1983 complaining of his transfer from Muskegon Correctional Facility to the State Prison of Southern Michigan.  A magistrate recommended that the district court enter summary judgment for the defendants, various corrections officials.  The district court adopted the recommendation over the plaintiff's objections and this appeal followed.  The parties have briefed the issues, Dease proceeding without counsel.


4
Upon consideration, we conclude the district court properly granted summary judgment for the defendants.   Celotex Corp. v. Catrett, 477 U.S. 317, 322-25 (1986).  Dease contends that the transfer was effected without affording him due process and in disregard of his personal safety.  We note that Dease was not entitled to a pretransfer hearing under Michigan law.  We also find uncontradicted evidentiary material in the record that reflects the defendants' concern for Dease's safety and potential enemies at the State Prison of Southern Michigan.  The case is meritless.


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable James D. Todd, U.S. District Judge for the Western District of Tennessee, sitting by designation